                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
 TORRE WILLIAMS,

                          Plaintiff,

 v.                                              Case No. 18-CV-01525-NJR

 DR. ALFONSO DAVID, JEFFREY
 DENNISON, and KAREN SMOOT,

                        Defendants.
                         MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

      This matter is before the Court on a Report and Recommendation of United States

Magistrate Judge Gilbert Sison (Doc. 58), which recommends that the Motions for Summary

Judgment for Failure to Exhaust Administrative Remedies filed by Defendants Dr. Alfonso

David, Karen Smoot, and Jeffrey Dennison be denied. Furthermore, pursuant to Plaintiff

Torre Williams’s request to remove Defendant Smoot from the case, it is also recommended

that the Court dismiss Smoot from this matter.

      The Report and Recommendation was entered on October 3, 2019. Defendant David

filed a timely objection to the Report and Recommendation on October 21, 2019 (Doc. 59).

For the reasons explained below, the Court grants Defendants’ Motions for Summary

Judgment.

                                       BACKGROUND

      Williams was incarcerated at Shawnee Correctional Center (“Shawnee”) at all times




                                        Page 1 of 9
relevant to this case. 1 Following an initial screening of the complaint pursuant to 28 U.S.C.

§ 1915A, Williams proceeds in this action on the following claim:

           Count 1:        Eighth Amendment claim against Defendants for denying
                           Williams adequate medical care for his hypertension at
                           Shawnee beginning in June 2017, 2 when he was taken off of
                           his blood pressure medication and suffered from a suspected
                           stroke.

    (Doc. 6, p. 2). On March 28, 2019, Defendants David and Dennison jointly with Smoot filed

    Motions for Summary Judgment based on Williams’s failure to exhaust administrative

    remedies (Docs. 33 and 36). First, Defendants asserted Williams did not receive a final

    decision from the Administrative Review Board (“ARB”) because his June 14, 2018

    grievance was returned to him due to insufficient information. The ARB concluded that

    there would be no further redress on Williams’s grievance because it was not submitted in

    the proper timeframe required (Doc. 33, p. 6; Doc. 37, p. 5). Second, Defendants asserted

    that Williams did not mention them in his grievance. Id.

           On April 22, 2019, Williams filed Responses in Opposition to Defendants’ Motions

for Summary Judgment arguing that he did exhaust his administrative remedies. Regarding

Defendant Dennison, Williams contends that Dennison, as the Chief Administrative Officer

(“CAO”), signed off on the emergency grievance procedure outlined in 20 ILL. ADMIN.

CODE § 504.840 (2003). Furthermore, Dennison did not cite any procedural defect in

Williams’s emergency grievance, and it was expedited to the ARB (Doc. 38, p. 2). With

respect to Defendant David, Williams asserts that he sufficiently referenced David in his




1   At the time of this Memorandum and Order, Williams had been released from Shawnee (Docs. 60, 62).
2   The initial screening states June 2017, however, Williams’s grievance is dated June 2018 (Doc. 34, p. 24).

                                                    Page 2 of 9
grievance as he gave descriptive information by referring to the “doctor who took him off

his medication.” (Doc. 40, p. 2). Furthermore, Williams maintains that he did correctly state

the date of the incident on his grievance as June 13, 2018, but he placed it on the “Date of

Report” line (Doc. 40, p. 3).

        On September 19, 2019, Judge Sison held a hearing on Defendants’ Motion for

Summary Judgment (Doc. 54) pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008). Judge

Sison found Williams’s testimony (that he included that date of the incident in his grievance)

credible and rejected Defendants’ arguments that Williams failed to correctly reference them

in his grievance.

                                THE REPORT AND RECOMMENDATION

        Judge Sison recommends denying Defendants’ Motions for Summary Judgment.

 Specifically, Judge Sison found that Williams exhausted his administrative remedies

 because the ARB did issue a final ruling on the merits of Williams’s June 14, 2018 grievance3

 (Doc. 58, p. 9). Specifically, Judge Sison relied on Williams’s testimony at the Pavey hearing

 that he included the June 13, 2018 date (of the incident) at the top of his grievance report

 contrary to Defendants’ assertions (Doc. 57, p. 22, ¶¶ 9-10). Judge Sison highlighted that

 there was a conflict over whether the ARB rejected Williams’s grievance on procedural

 grounds or on the merits (Doc. 58, p. 9).

        The ARB rejected Williams’s grievance because it found that he did not include the

 date of the incident, however, the ARB also stated that Williams should continue seeing the



3 Judge Sison mistakenly refers to the June 14, 2018 grievance as the June 18, 2018 grievance in his Report and

Recommendation.

                                                Page 3 of 9
 Health Care Unit (“HCU”) as needed. Id. Judge Sison viewed the record in the light most

 favorable to Williams and concluded the ARB did issue a final decision on the merits of

 Williams’s grievance (Doc. 58, p. 9).

        Judge Sison also rejected Defendants’ argument that Williams failed to reference

them in his grievance (Doc. 58, p. 10). Williams provided enough information for the prison

to identify Defendant David as the doctor that took him off his hypertension medication. Id.

at p. 11. Judge Sison determined that Defendant Dennison could be liable for deliberate

indifference because he was the CAO who signed off on Williams’s emergency grievance.

Id. at p. 12.

                                         LEGAL STANDARDS

          I.    De Novo Review Standard

        Here, Defendant David filed a timely objection to the Report and Recommendation

(Doc. 59). “Under Rule 72(b) of the Federal Rules of Civil Procedure, the district court judge

must make a de novo determination only of those portions of the magistrate judge’s

disposition to which specific written objection is made.” Johnson v. Zema Sys. Corp., 170 F.3d

734, 739 (7th Cir. 1999); FED. R. CIV. P. 72(b). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues specifically objected to, and

make a decision “based on an independent review of the evidence and arguments without

giving any presumptive weight to the magistrate judge’s conclusion.” Harper v. City of

Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993) (citing 12 CHARLES ALAN WRIGHT ET

AL., FEDERAL PRACTICE AND PROCEDURE      § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part)).




                                          Page 4 of 9
        “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson, 170 F.3d at 739; FED. R. CIV. P. 72(b). A

finding is ‘clearly erroneous’ when although there is evidence to support it, the Court is left

with the definite and firm conviction that a mistake has been committed. United States v.

United States Gypsum Co., 333 U.S. 364, 395 (1948). The Court may accept, reject or modify,

in whole or in part, the findings or recommendations of the magistrate judge in a report and

recommendation. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3); Harper, 824 F. Supp. at 788.

         II.    Summary Judgment Standard

        Defendants, as the moving parties in this summary judgment motion, have the

burden of showing the absence of a genuine issue as to any material fact. Adickes v. S. H.

Kress & Co., 398 U.S. 144, 157 (1970); FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). “Any doubt as to the existence of a genuine issue must be resolved

against the moving party.” Deblasio v. Baldwin, 2020 U.S. Dist. LEXIS 5035, at *18 (S. D. Ill,

Jan. 13, 2020) (citing Adickes, 398 U.S. at 160). A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        When deciding a motion for summary judgment, the Court “does not evaluate the

weight of the evidence, judge the credibility of the witnesses, or determine the ultimate truth

of the matter.” Hartford Fire Ins. Co. v. Taylor, 903 F. Supp. 2d 623, 646 (N.D. Ill. 2012) (citing

Anderson, 477 U.S. at 249-50). Instead, the Court must ascertain whether a genuine issue of

triable fact exists. Id.




                                            Page 5 of 9
         III.   PLRA Exhaustion of Remedies Standard

         Defendant David made only one objection to Judge Sison’s Report and

Recommendation: Williams did not obtain a final ruling from the ARB on his emergency

grievance, and as a result, Williams failed to exhaust his administrative remedies (Doc. 59,

p. 2).

         The Prisoner Litigation Reform Act (“PLRA”) requires inmates to exhaust

administrative remedies before filing lawsuits in federal court. 42 U.S.C. § 1997e(a); Maddox

v. Love, 655 F.3d 709, 720 (7th Cir. 2011); see also Chavez v. Cunningham, 2020 U.S. Dist. LEXIS

11082, at *10 (S.D. Ill. Jan. 23, 2020). § 1997e(a) requires ‘proper exhaustion’; “that is, the

inmate must file a timely grievance utilizing the procedures and rules of the state’s prison

grievance process.” Id. at 720-721 (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)). Specifically,

the inmate “must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Failure

to exhaust remedies under the PLRA is an affirmative defense. Jones v. Bock, 549 U.S. 199,

216 (2007). Defendants have the burden of proof. Dole v. Chandler, 438 F.3d 804, 808 (7th Cir.

2006).

         The Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole, 438

F.3d at 809. Thus, a suit filed by an inmate before administrative remedies have been

exhausted must be dismissed; the district court lacks discretion to resolve the claim on the

merits. Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “All dismissals

under § 1997e(a) should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401 (7th Cir.

2004).


                                           Page 6 of 9
       The Illinois Department of Corrections (“IDOC”) has outlined the emergency

grievance procedure and appeal process for offenders. An offender may request a grievance

be handled on an emergency basis by forwarding the grievance directly to the CAO. 20 ILL.

ADMIN. CODE § 504.840. If there is a substantial risk of imminent personal injury or other

serious or irreparable harm to the offender, the grievance shall be handled on an emergency

basis. Id. at § 504.840(a). If the CAO determines that the grievance shall be handled on an

emergency basis, he shall expedite processing of the grievance and respond to the offender,

indicating what action shall be or has been taken. Id. at § 504.840(b). The inmate may appeal

the CAO’s decision and the appeal must be received by the ARB within 30 days after the

date of the decision. 20 ILL. ADMIN. CODE § 504.850(a)(b). The Director shall review the

findings and recommendations of the ARB and make a final determination of the grievance

within six months after receipt of the appealed grievance. Id. at § 504.850(e). Where the

inmate is appealing an emergency grievance, the ARB shall expedite processing of the

grievance. Id. at § 504.850(f).

                                            ANALYSIS

       “Where prison officials address an inmate’s grievance on the merits without rejecting

it on procedural grounds, the grievance has served its function of alerting the state and

inviting corrective action, and defendants cannot rely on the failure to exhaust defense.”

Maddox, 655 F.3d at 722. Here, the ARB rejected Williams’s June 14 grievance on procedural

grounds and requested additional information. Thus, Williams failed to exhaust his

administrative remedies, and Defendants are entitled to summary judgment.




                                        Page 7 of 9
       The record is clear that Williams filed this June 14, 2018 grievance as an emergency

grievance (Doc. 34, p. 24). Williams’s Grievance Officer, Allard, deemed the grievance moot

as Williams’s concerns were being addressed, and he was being seen by the HCU. Id. at

p. 23. The CAO, Defendant Dennison, concurred with his recommendation. Id. Williams

appealed this decision to the ARB. Id. The ARB returned Williams’s grievance without

review and asked for additional information, finding that Williams did not cite the date of

the incident. Id. at p. 22. Furthermore, the ARB concluded that there would be no further

redress because Williams’s grievance was not submitted in the timeframe outlined by

Department Rule 504. Id. Most importantly, in the “other” comment box, S. Benton

specifically states “offenders grv fails to meet DR 504.810. No report dated 6/13/18. No

review. Continue to see HCU as needed.” Id. Benton’s comment stating “Continue to see

HCU as needed” does not change the fact that the ARB did not issue a ruling on the merits

of Williams’s grievance.

       The IDOC grievance procedures require an inmate to include in a grievance what

happened, where it happened, when it happened, and who was involved. 20 ILL. ADMIN.

CODE § 504.850(b). Williams argues that the CAO did not tell him his grievance was

procedurally deficient, and he had always written the incident date on the “Date of Report”

line in his prior grievance reports (Doc. 38, p. 2, ¶ 5; Doc. 40, p. 3, ¶ 6). Nonetheless, the fact

remains that this particular June 14 grievance was found procedurally deficient by the ARB

because Williams did not cite the date of the incident in the “Summary of Grievance” section

(Doc. 34, p. 24-25). The ARB returned the grievance to Williams giving him an opportunity

to cure the defect, and he failed to do so. Williams did not provide a supplemental grievance


                                           Page 8 of 9
with the information the ARB requested; his grievance did not give prison officials a fair

opportunity to address his complaint. Conley v. Birch, 2012 U.S. Dist. LEXIS 133564, at *11

(S.D. Ill. Sept. 19, 2012) (finding that while Conley’s first grievance was returned by the ARB

due to lack of specifics, Conley provided a supplemental grievance with the requested

information satisfying IDOC’s grievance procedure requirements).

        After conducting a de novo review of Defendant David’s objection to Judge Sison’s

Report and Recommendation and a clear error review of the remaining unobjected portions,

the Court concludes that Williams failed to exhaust his administrative remedies prior to

filing suit.

                                        CONCLUSION

        For these reasons, the Court ADOPTS in part and REJECTS in part Magistrate Judge

Sison’s Report and Recommendation (Doc. 58). The Court ADOPTS the recommendation

that Defendant Smoot be dismissed from this case. The Court respectfully REJECTS the

recommendation that Williams exhausted his administrative remedies before filing this

lawsuit. As a result, the Court GRANTS the Motions for Summary Judgment filed by

Defendants David, Dennison, and Smoot (Docs. 33, 36). Plaintiff’s claims against Defendants

are DISMISSED without prejudice.

        The Clerk of Court is DIRECTED to enter judgment accordingly and close this case.

        IT IS SO ORDERED.

        DATED: March 18, 2020

                                                 _____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge


                                         Page 9 of 9
